Citation Nr: 0718703	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic lung 
condition, identified as asthma, chronic obstructive 
pulmonary disease, and emphysema.


REPRESENTATION

Appellant represented by:	Crystal L. Osborne, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from August 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran's January 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects his request to appear for a 
Travel Board hearing before a Veterans Law Judge.  The 
requested hearing was scheduled for March 26, 2007.  However, 
a March 2, 2007, report of contact notes that the veteran 
wished to submit evidence instead of a meeting.  The VA 
construed this communication as the appellant's wish to 
withdraw his request for such a hearing.  See 38 C.F.R. 
§ 20.702(d).  

Thereafter, in May 2007, VA received a three page facsimile 
from the veteran in which he stated that he had reported for 
the "Traveling Board of Appeals" on March 26, 2007, and the 
"Appeals Lady" would not see him.  He indicated that, 
through a mix up in communication, his records were sent to 
Washington.  

The Board finds that, inasmuch as the veteran had previously 
indicated his desire to not have a meeting and his May 2007 
communication does not request that the Travel Board hearing 
be rescheduled, a remand for to reschedule the veteran for a 
Travel Board hearing is not warranted.  Simply stated, the 
veteran was informed of the date of his hearing, the Judge 
traveled to see him, and he failed to attend without good 
cause shown. 

In addition, in May 2007, the Board received additional 
medical evidence consisting of EPA/600/8-90/057F Health 
Assessment Document for Diesel Engine Exhaust, a book from 
the Environmental Protection Agency (EPA) as well as 
printouts of email communications with an individual at the 
EPA and results of internet research to the Board and he 
specifically waived review of this evidence by the RO.  See 
38 C.F.R. § 20.1304.  Moreover, this evidence is duplicative 
of evidence already considered by the RO prior to the October 
2006 supplemental statement of the case.  38 C.F.R. 
§ 19.37(a).

With regard to the statement received by the Board in June 
2007, dated April 2, 2007 and March 31, 2007, the Board has 
reviewed this letter and finds no basis to return this case 
to the RO for additional development. 


FINDING OF FACT

The veteran has not been shown to have a chronic lung 
condition, identified as asthma, chronic obstructive 
pulmonary disease, and emphysema, that is causally or 
etiologically related to military service.


CONCLUSION OF LAW

A chronic lung condition, to include asthma, chronic 
obstructive pulmonary disease, and emphysema, was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id.

In a June 2001 statement, the veteran reported that he 
entered military service at 17 years of age and began smoking 
cigarettes.  He switched to smoking a pipe at about the age 
of 25.  He argues that, while his smoking may have been a 
factor in his lung condition, the overriding cause is more 
likely to be the many years in a tanker environment.  
Specifically, the veteran claims that service connection for 
a chronic lung condition, to include asthma, chronic 
obstructive pulmonary disease, and emphysema, is warranted 
because, as a tank crewman during his period of active duty 
service, he was exposed to diesel fuel, dust, asbestos, gun 
smoke and cleaning solvents.  

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision 
of law does not preclude the establishment of service 
connection for a disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in military service, naval, or air service or which became 
manifest to a requisite degree of disability during any 
applicable presumptive period.  38 U.S.C.A. § 1103(b); 
38 C.F.R. § 3.300(b).

Service medical records reflect occasional complaints of 
chest pain and coughing and, in June 1976, the veteran 
reported a history of shortness of breath, pain or pressure 
in chest, and chronic cough.  However, service medical 
records are silent with respect to a chronic lung condition 
and, upon retirement examination in March 1977, the veteran 
reported no history of shortness of breath, pain or pressure 
in chest, or chronic cough and his lungs and chest were 
normal on clinical evaluation.  

Significantly, the post service medical evidence of record 
reflects that the veteran did not seek treatment for a 
complaints referable to the lungs for many decades following 
his separation from service.  Specifically, the earliest 
post-service medical evidence of record is dated in September 
1990 with a diagnosis of COPD in July 1991.  

Moreover, in a September 2002 statement, the veteran recalled 
that he rarely saw a doctor from the time of his retirement 
in 1977 until about 1989.  Therefore, the Board finds that a 
chronic lung disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
chronic lung disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a chronic lung disorder is itself evidence which 
tends to show that a lung disorder did not have an onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a lung 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a lung disorder to the veteran's 
military service.  The veteran has described exposure to 
diesel fuel, dust, asbestos, gun smoke and cleaning solvents.  
The Board observes that the appellant is a decorated combat 
veteran who served in Korean and Vietnam.  He has 22 years 
and ten months of active duty and he is the recipient of the 
Bronze Star Medal with V device and the Combat Infantryman's 
Badge, among other awards and decorations, which reflect his 
participation in combat.  As such, there is satisfactory 
evidence that the veteran was exposed to the identified 
elements during his tour of duty in Korea and Vietnam 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  

However, section 1154(b) serves only to relax the evidentiary 
burden to establish the incurrence of a disease or injury in 
service.  It does not provide a substitute for medical-nexus 
evidence.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the Board must find that the post-service 
medical record provides evidence, overall, against this 
claim, indicating a disorder that began many years after 
service with a strong connection to smoking and no connection 
to exposure to anything during service.  Such facts provide 
strong evidence against this claim.

The Board observes that a February 2002 letter from the 
veteran's private physician notes that Pulmonary Function 
Tests accomplished in August 2001 demonstrated severe 
emphysematous asthmatic chronic obstructive pulmonary 
disease.  In addition, this letter includes the opinion that, 
although the veteran had a significant and severe smoking 
history, it is conceivable that exposure to petroleum exhaust 
fumes, paint fumes, dust, asbestos, and gunpowder during his 
service in the military, over a long period of time, could 
have contributed to his current state of severe lung disease.  

The Board finds that the veteran's history of smoking 
provides evidence against this claim, clearly indicating a 
cause for the veteran's lung disorder.  The connection 
between lung disorders and smoking is clear.

Insofar as the veteran's current lung disorder has been 
attributed to his use of tobacco products and, as noted 
above, service connection cannot be granted on the basis that 
the disorder resulted from an injury or disease attributable 
to the use of tobacco products by the veteran during his 
military service, the Board finds that the preponderance of 
the evidence is against service connection for a chronic lung 
condition, identified as asthma, chronic obstructive 
pulmonary disease, and emphysema disorder.

Similarly, insofar as the medical evidence reflects that it 
is conceivable that exposure to petroleum exhaust fumes, 
paint fumes, dust, asbestos, and gunpowder during his service 
in the military, over a long period of time, could have 
contributed to his current state of severe lung disease, the 
Board finds that this evidence is too speculative to provide 
the degree of certainty required for medical nexus evidence, 
providing very limited evidence in support of this claim, 
outweighed by the evidence against this claim.  

In this regard, it is noted that there is a long line of 
cases where the Court has rejected medical opinions as being 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  In Bloom v. West, 12 Vet. 
App. 185 (1999), the Court found unpersuasive the unsupported 
physician's statement that the veteran's death "could" have 
been caused by his time as a prisoner of war.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  

The Board acknowledges that the veteran has conducted a great 
deal of research to educate himself in the field of lung 
disease and submitted the fruits of this research to VA in 
support of his claim.  Although this information appears to 
support the veteran's contention that lung disorders can 
result from exposure to substances such as those to the 
veteran was exposed during his period of active duty service, 
the Board does not assign this type of evidence much weight 
as it does not establish a relationship between the veteran's 
diagnosed lung disorders, identified as asthma, chronic 
obstructive pulmonary disease, and emphysema and his period 
of service with any degree of certainty.  Further, this 
evidence does not address the facts that are specific to the 
veteran's case.  Although medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional; in the present case the record does not 
contain an accompanying opinion of a medical professional 
linking the veteran's lung disorders and his period of 
service.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Further, this evidence is outweighed by the negative evidence 
cited above.  Thus, the Board concludes that this information 
is insufficient to establish the required medical nexus 
opinion.

In this case, it is important for the veteran to understand 
that there is no dispute that it is possible that the 
veteran's lung disorder "can" or "could" result from 
exposure to substances such as those the veteran was exposed 
during his period of active duty service.  However, that is 
not the standard that the Board uses to establish service 
connection or, as the veteran has written, a "nexus".  In 
this case, it can not be said that it is as least as likely 
as not that this disorder is related to the veteran's 
military service. 

Simply stated, the Board finds that the medical evidence, as 
a whole, indicating a disorder that began many years after 
service, provides evidence against this claim.  The veteran's 
long history of smoking can not be ignored by either the 
veteran or the undersigned.  

Although the veteran contends that he currently has a chronic 
lung disorder that is related to his military service, the 
veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board commends the veteran for his valorous service and 
acknowledges the severe level of disability currently 
demonstrated by not only his other service connected 
disabilities, which have resulted in the award of a total 
disability rating for compensation purposes based on 
individual unemployability, but also by his diagnosed lung 
disorders.  The Board also recognizes the veteran's sincere 
belief, and respects his right to offer his opinion in this 
regard, that his chronic lung disorders, identified as 
asthma, chronic obstructive pulmonary disease, and emphysema, 
are etiologically related to his period of active duty 
service, thereby warranting service connection.  The veteran, 
however, is not a medical professional, and therefore is not 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu, supra.  As a result, 
the Board finds that the probative value of this positive 
evidence is outweighed by the negative evidence of record, 
essentially the lapse of many decades between his discharge 
from active duty service and the initial findings with 
respect to a chronic lung disorder as well as the lack of any 
other competent medical evidence linking a current chronic 
lung disorder to service.  Accordingly, as the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in August 2002, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that the August 2002 letter was not provided to 
the veteran prior to the March 2002 rating decision which 
denied the veteran's claim.  However, this claim was 
readjudicated in a subsequent statement of the case and 
supplemental statement of the case, which, once again, 
detailed the requirements for substantiating the veteran's 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  

Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned and, 
thus, there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in the August 2002 letter, prior to the December 
2003 statement of the case.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, records from the 
Social Security Administration, and he has submitted lay 
evidence in the form of his written communications as well as 
the results of his research in the area of the causes of lung 
disease.  The evidence associated with the claims file 
adequately addresses the requirements necessary for 
evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

In this regard, it is noted that the veteran has indicated 
that he underwent Agent Orange examination in 1984 and, 
although the RO has attempted to secure a copy of this 
examination report, such is not available for review.  
Notwithstanding the absence of this evidence, given that the 
examination was conducted in 1984, seven years after the 
veteran's separation from active duty service, the Board 
finds that, even if this examination report included a 
finding of lung disease, it is too remote from his period of 
active duty service and would not provide a basis to support 
the veteran's claim.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have a chronic lung 
disorder in service or for many years thereafter, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact (overall) 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or to obtain 
a medical opinion under the circumstances here presented 
would be serve no useful purpose.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

Therefore, the Board finds that VA has satisfied its duties 
to notify and assist and the appellant is not prejudiced by 
the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


